Citation Nr: 1001546	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  08-18 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from May 
1953 to February 1958 with additional prior service in the 
reserves.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a May 2007 rating decision of 
the Oakland, California Department of Veterans Affairs (VA) 
Regional Office (RO).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

A hearing loss disability of either ear was not manifested in 
service; sensorineural hearing loss (SNHL) was not manifested 
in the first postservice year; and the preponderance of the 
evidence is against a finding that the Veteran's current 
bilateral hearing loss disability is related to an event, 
injury, or disease in service.


CONCLUSION OF LAW

Service connection for bilateral hearing loss disability is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice 
requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 
2007).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist 
in the development of his claim prior to its initial 
adjudication.  A March 2007 letter explained the evidence 
necessary to substantiate his claim, the evidence VA was 
responsible for providing, and the evidence he was 
responsible for providing.  It also informed the appellant of 
disability rating and effective date criteria.  The Veteran 
has had ample opportunity to respond/supplement the record 
and he has not alleged that notice in this case was less than 
adequate.

The Veteran's service treatment records (STRs) are associated 
with his claims file, and pertinent postservice treatment 
records have been secured.  The RO arranged for a VA 
examination in April 2007 with an addendum opinion in May 
2008.  The Veteran has not identified any pertinent evidence 
that remains outstanding.  VA's duty to assist is met.  
Accordingly, the Board will address the merits of the claim.

B.	Factual Background

The Veteran seeks service connection for bilateral hearing 
loss, alleging that such disability arose from his exposure 
to noise trauma while serving in the U.S. Army as an Anti-
Aircraft Artillery Officer.  Specifically, he states he 
participated in training exercises and regularly fired 120mm 
guns, and that his unit also guarded the flight line and so 
was exposed to aircraft engine noises.  His DD 214 reflects 
that he served as a SAM Unit Commander and attended the 
Artillery School from May 1953 to September 1953.  His last 
duty assignment and major command was with an anti-aircraft 
artillery battalion.

The Veteran's STRs are silent for any complaints, findings, 
treatment, or diagnosis relating to hearing loss.  In his 
January 1953, May 1953, and January 1953 reports of medical 
history, he indicated that he did not have, nor had he ever 
had, any ear, nose, or throat trouble.

On January 1953 pre-service entrance examination, the ears 
were normal on clinical evaluation; spoken and whispered 
voice testing showed that the Veteran's hearing acuity was 
normal (15/15).  Audiometry revealed puretone thresholds, in 
decibels, were:

Hertz
500
1,000
2,000
3,000
4,000
8,000
Right 
Ear
0 (15)
0 (10)
0 (10)
n/a
0 (5)
0 (10)
Left 
Ear
0 (15)
5 (15)
0 (10)
n/a
0 (5)
5 (15)

[The figures in parentheses represent conversions of 
audiometry reported in ASA values to ISO (ANSI) units, and 
are provided for data comparison purposes.]

On May 1953 service entrance examination, the ears were 
normal on clinical evaluation; whispered voice testing showed 
that the Veteran's hearing acuity was normal (15/15).  
Audiometry revealed puretone thresholds, in decibels, were:

Hertz
500
1,000
2,000
3,000
4,000
8,000
Right 
Ear
5 (20)
0 (10)
-5 (5)
n/a
10 (15)
25 (35)
Left 
Ear
5 (20)
5 (15)
-5 (5)
n/a
0 (5)
20 (30)

On January 1958 service separation examination, the ears were 
normal on clinical evaluation; spoken and whispered voice 
testing showed that the Veteran's hearing acuity was normal 
(15/15).  Audiometry revealed puretone thresholds, in 
decibels, were:

Hertz
500
1,000
2,000
3,000
4,000
8,000
Right 
Ear
0 (15)
5 (15)
5 (15)
n/a
0 (5)
10 (20)
Left 
Ear
0 (15)
0 (10)
0 (10)
n/a
0 (5)
20 (30)

A January 2006 private audiometry from Audibel Hearing Center 
was presented in a chart format (and uninterpreted, 
apparently).  

On April 2007 VA audiological evaluation, puretone 
thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
60
85
95
LEFT
20
40
65
85
95

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 88 percent in the left.  
Bilateral SNHL with good word recognition scores was 
diagnosed.  The Veteran complained of decreased hearing in 
both ears for the past 25 years.  He reported being exposed 
to 120mm guns three times a year in service with no combat 
experience.  After service, he worked as a high school 
English teacher for 33 years and denied any recreational 
noise exposure.  The examiner reviewed the Veteran's STRs and 
found that the puretone thresholds on both entrance and 
separation examinations revealed hearing within normal limits 
in both ears.  Based on this information, the examiner opined 
that the Veteran's hearing loss was not caused by or a result 
of acoustic trauma in service.  She also noted that his 
hearing loss began 25 years earlier, which was 24 years after 
his separation from service.

A June 2007 private audiometry, presented in chart format, 
was reported as showing mild sloping to profound SNHL in both 
ears.  In an accompanying letter, the audiologist (L.C.C., 
M.A.) noted the Veteran's reported history of "repeated 
noise exposure with military weapons while serving in the 
Korean War," and opined that it was as likely as not that 
his hearing loss was the result of his noise exposure in 
service.  She further opined that the Veteran's 
"audiological configuration [was] consistent with other 
hearing losses that have resulted from overexposure to 
noise."  
In a May 2008 addendum opinion, the April 2007 VA examiner 
reviewed the Veteran's claims file, including his STRs and 
the June 2007 private opinion, and found L.C.C., M.A.'s 
opinion to be based on "erroneous information" provided by 
the Veteran.  The VA examiner also explained that while the 
Veteran's audiological configuration was consistent with 
overexposure to noise (as opined by L.C.C., M.A.), it was 
also consistent with other hearing losses resulting from 
presbycusis (age-related hearing loss), cerebral vascular 
disease, and other medical-related diseases.  The VA examiner 
noted with significance that the Veteran's STRs did not show 
that this overexposure was due to military noise exposure, 
pointing out that puretone thresholds at the time of his 
entrance and separation examinations were within normal 
limits without any puretone threshold shifts in service.  
Therefore, it was still her opinion that the Veteran's 
current hearing loss was not due to acoustic trauma while in 
service.

C.	Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection also may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

For certain chronic diseases (including organic diseases of 
the nervous system, to include SNHL), service connection may 
be established on a presumptive basis if they are manifested 
to a compensable degree in a specified period of time 
postservice (one year for organic diseases of the nervous 
system). 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Hickson v. West, 12 
Vet. App. 247 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and an evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 

It is not in dispute that the Veteran now has a bilateral 
hearing loss disability by VA standards, as such is shown by 
official audiometry.  Given that the Veteran attended an 
Artillery School for four months in 1953 and served in an 
anti-aircraft artillery battalion, it may reasonably be 
conceded that he was exposed to some noise trauma in service.  
What he must still show to establish service connection for 
his bilateral hearing loss is that it is related to the noise 
trauma in service.  

Significantly, the Veteran's STRs, including his service 
separation examination report, do not mention hearing loss.  
Consequently, service connection for bilateral hearing loss 
on the basis that such disability became manifest in service 
and persisted, is not warranted.  As there is no competent 
evidence that SNHL was manifested in the first postservice 
year, there is no basis for considering (and applying) the 
38 U.S.C.A. § 1112 chronic disease presumptions (for SNHL as 
an organic disease of the nervous system).  
The record includes both medical evidence that tends to 
support the Veteran's claim of service connection for 
bilateral hearing loss and medical evidence that is against 
his claim.  When evaluating this evidence, the Board must 
analyze its credibility and probative value, account for 
evidence which it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The evidence that tends to support the Veteran's claim 
consists of the July 2007 letter from L.C.C., M.A., who 
opined that his hearing loss was "as likely as not" the 
result of noise exposure while in service.  L.C.C., M.A.'s 
opinion was based on information/history she obtained from 
the Veteran.  In LeShore v. Brown, 8 Vet. App. 405 (1995), 
the United States Court of Veterans Appeals (Court) held that 
a medical opinion based solely upon an unsubstantiated 
history as related by a veteran is not accepted as a credible 
medical opinion.  Therefore, L.C.C., M.A.'s July 2007 opinion 
is entirely speculative in nature and without probative 
value.  

In contrast, the VA examiner's April 2007 and May 2008 
opinions contained a rationale for the opinions provided.  
She gave consideration to the etiology of the Veteran's 
hearing loss, and noted that audiological evaluations 
performed at the time of the Veteran's entrance and 
separation from service indicated that his hearing was within 
normal limits.  In addition, she emphasized that the hearing 
loss had become apparent/noticeable to the Veteran only 
within the 25 years prior to the April 2007 VA examination 
(and some 24 years after his separation from service).  Such 
a lengthy time period of time between service and the 
earliest post-service clinical documentation of the 
disability for which service connection is sought is of 
itself a factor for consideration against a finding that any 
current hearing loss is related to service.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (in a claim 
alleging that a disability was aggravated by service).  
Finally, the VA examiner conceded that the Veteran's 
audiological configuration was consistent with overexposure 
to noise (as opined by L.C.C., M.A.), but explained that it 
was also consistent with other hearing losses resulting from 
presbycusis (age-related hearing loss), cerebral vascular 
disease, and other medical-related diseases.  

In evaluating medical opinions, the Board may place greater 
weight on one medical professional's opinion over another's 
depending on factors such as reasoning employed by the 
medical professionals, and whether or not and to what extent 
they review prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Here, the Board 
places greater weight on the VA examiner's opinions as they 
contained a complete description of the hearing loss 
disability, included a rationale for the opinions provided, 
was based on a more accurate and complete factual background, 
and considered several possible alternatives for the etiology 
of the Veteran's hearing loss, including in-service noise 
exposure, age, other medical reasons, and remoteness of time 
from service when the disability began.

The Veteran's own statements relating his hearing loss 
disability to noise exposure in service are not competent 
evidence, as he is a layperson, and lacks the training to 
opine regarding medical etiology; this is a question that is 
medical in nature and not capable of resolution by lay 
observation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  

As the Board has concluded that the April 2007 and May 2008 
opinions from the VA examiner have more probative value than 
the July 2007 private opinion from L.C.C., M.A., the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim.  In such a situation, the benefit of the 
doubt doctrine does not apply, and the claim must be denied.


ORDER

Service connection for bilateral hearing loss is denied.


____________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


